Citation Nr: 1817975	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a special home adaptation grant. 


WITNESSES AT HEARING ON APPEAL

The Veteran and J. Steel


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, reduced the disability rating for a low back disability from 100 percent to 10 percent effective October 1, 2009.  In the decision, the RO also granted service connection for radiculopathy of each lower extremity secondary to a low back disability, rated at 10 percent each, effective December 2, 2008.  

This case also comes to the Board on appeal from a November 2011 rating decision that denied entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only, and denied entitlement to specially adapted housing or a special home adaptation grant. 

During the course of the appeal, the Veteran has moved several times between multiple states, and jurisdiction of this appeal has since been transferred to the RO in Philadelphia, Pennsylvania.

In December 2013, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.  

In April 2014, the Board restored the 100 percent rating for the Veteran's low back disability and remanded the increased rating claim for lower extremity radiculopathy for a new VA examination to assess the current severity of the Veteran's disability.  The Board also remanded the claims of entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only, and entitlement to specially adapted housing or a special home adaptation grant as intertwined with the remanded increased rating claims.

In May 2014, the RO issued a rating decision effectuating the Board's restoration of the 100 percent rating for the Veteran's service-connected low back disability, noting that since the 100 percent evaluation included the loss of use of feet due to paraplegia, the ratings for radiculopathy were discontinued as they overlapped the same disability at a lower evaluation and were subsumed in the low back rating pending the VA examination ordered by the Board remand. 

In a November 2015 rating decision, the RO granted entitlement to automobile or other conveyance and adaptive equipment and established entitlement to specially adapted housing.  The RO also continued a 100 percent rating for the Veteran's low back disability, noting that although the Veteran failed to report for his VA examination, VA medical records reflected multiple examinations which confirmed his continued paraplegia condition; therefore, a formal VA examination was not required. 

As the restoration and continuance of the 100 percent rating for the Veteran's low back disability based on loss of use represents the maximum grant of benefits sought on appeal, the claims for increased ratings for bilateral lower extremity radiculopathy are no longer before the Board.

As the grant of entitlement to automobile or other conveyance and adaptive equipment represents the maximum grant of benefits sought on appeal, the claim of entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only is no longer before the Board.

In a December 2017 rating decision, the RO proposed a reduction of benefits for the Veteran's low back disability with loss of use of feet due to paraplegia from 100 percent disabling to noncompensable; neurogenic bowel from 100 percent to noncompensable, neurogenic bladder from 60 percent to noncompensable; and to discontinue entitlement to a higher level of special monthly compensation based on aid and attendance.  In January 2018, the Veteran filed a notice of disagreement and a hearing before a Decision Review Officer is scheduled for April 2018.  As the RO is acting upon the Veteran's notice of disagreement, these issues are not before the Board. 

The Board notes that the Veteran's claims file does not contain a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing the Disabled American Veterans (DAV) as his representative.  In January 2018, the Veteran was sent a letter requesting that he clarify his representation and informed him that if a response was not received within 30 days, the Board would assume he wished to represent himself.  VA has not received a response from the Veteran.  Thus, the Board will consider him as unrepresented. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The issue of entitlement to a special home adaptation grant is moot, due to the award of specially adapted housing.


CONCLUSION OF LAW

The claim for entitlement to a special home adaptation grant is dismissed as moot.  38 U.S.C. §§ 2101(b), 7105 (2012); 38 C.F.R. § 3.809a (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board has considered whether the duties to notify and assist are applicable to the claim for a special home adaptation grant.  As explained below, the Veteran is not entitled to this benefit, as the Veteran has been granted the higher benefit for specially adapted housing.  Because there is no legal entitlement to the benefit sought of a special home adaptation grant, the VCAA is inapplicable to this particular issue.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004); 38 C.F.R. § 3.159(d).

Special Home Adaptation Grant

Where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C. § 2101 (b); 38 C.F.R. § 3.809A.  

In this case, however, the Veteran has been granted a certificate of eligibility for specially adapted housing, which is a greater benefit.  Furthermore, the Board notes that the Veteran states that he did not apply for the special housing adaptation grant and indicated that he had already been granted entitlement to specially adapted housing.  See May 2017 notice of disagreement.

Therefore, any claim for a special home adaptation grant under 38 U.S.C. § 2101(b) is rendered moot, as this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C. § 2101(a).

Thus, the claim for a special home adaptation grant is dismissed as moot.



ORDER

Entitlement to a special home adaptation grant is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


